PER CURIAM.
Robert Chaegon Kim appeals the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000) and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we deny the motion for a certificate of appealability and dismiss the appeal on the reasoning of *151the district court. United States v. Kim, Nos. CR-97-117-A; CA-00-1645-AM (E.D.Va. Feb. 7, 2001; filed Mar. 9, 2001, entered Mar. 13, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.